Dodge, J.
Examination of the evidence discloses abundant support for the finding that appellants purchased the leasehold interest and the machinery and buildings attached thereto, not only with full knowledge of plaintiff’s mortgage,, biit under an agreement to assume and pay the same as part of the purchase price. This fact completely answers and disposes of all appellants’ objections to the judgment charging the property in their hands with the amount of that debt and ordering a sale thereof in case they do not pay it.
By the Court. — Judgment affirmed.